DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Rejections under 35 USC 102(a)(2):
	Applicant’s Argument: Applicant argues beginning page 10 of the remarks filed 11/08/2021 that Lu fails to teach the portions of the amended claims, specifically, “wherein the performing of the cell reselection procedure comprises: in case that the at least one frequency is in a serving cell or a priority of the at least one frequency in an inter frequency is equal to a priority of the at least one frequency in the serving cell, performing rank of cells including the at least one measured frequency, and selecting a cell having a highest number of beams that are greater than a preset threshold value, from among cells having a ranking value within an optimal cell ranking range (rangeToBestCell) from a highest rank value, in case that information about the optimal cell ranking range is configured in the system information, wherein a cell in a predetermined NR frequency is determined to have one beam that is greater than the preset threshold value, in case that the preset threshold value is not configured for the predetermined NR frequency, and wherein the at least one frequency comprises the predetermined NR frequency.” Lu discloses the UE measures radio quality across frequencies but does not teach a predetermined NR frequency determined to have one beam greater than a threshold value.
Examiner’s Response: Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. Examiner first notes that the amended portion recites “in case that the at least one frequency is in a serving cell or a priority of […] is equal to a priority of the at least one frequency in a serving cell,” in which case the Examiner’s reference supports the alternative in which the at least one frequency is in a serving cell. The claim recites “or” thus only one of the two options requires support. The way the claim is drafted, one option appears to be the frequency is in a serving cell, so the priorities of the 
Examiner further argues that the amended portions of claim 1 continue to recite limitations that are considered contingent limitations that do not have patentable weight as these are conditional on specific cases being true, as in the previous set of claims. For example, in claim 1, the steps of “selecting a cell having a highest number of beams that are greater than a preset threshold value” is contingent on a case in which “information about the optimal cell ranking range is configured in the system information,” which means that in the case that this information is ever not configured by system information, the alternative step, i.e. a step of not selecting, is the result, as this limitation is only true based on a condition, in which case it has no patentable weight. The claim must be recited in a way that the UE expressly detects the system configuring the optimal cell ranking range, for example by reciting “in response to detecting that information about the optimal cell ranking range is configured in the system information.” Examiner notes in the Conclusion section of this Office Action several references that appear to broadly read on this limitation. 

Claim Objections
Examiner objects to claim 1, 11, as the claim recites a “preset threshold value” but it is unclear what this value comprises and what value / measurement result is compared to this value. The claims recite “a highest number of beams that are greater than a preset threshold value” which may mean that the number of beams is compared to the threshold, or a metric related to the beams is compared to the threshold. The claim does not make clear what aspect of the beams is “greater than a preset threshold value,” as the claim also recites “one beam that is greater than the preset threshold value.” It is unclear how a beam can be greater or less than a preset threshold value. The preset threshold value is interpreted to be a threshold related to a measurement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 11-12, 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (“Lu”) (US 20210176697 A1).

Regarding claim 1, Lu teaches:
A method, performed by a user equipment (UE) [Figure 1, UE 104], of performing a cell reselection procedure, the method comprising: 
receiving system information including priority information about frequencies [¶0060-62, UE receives system information on frequencies and priorities, see also ¶0077, ¶0084, ¶0089-95 also teach the same step of sending frequencies with priority values, ¶0051 a RAT may be NR]; 
measuring at least one frequency, based on the priority information [¶0095 measure current cell, measure cells of higher priority]; 
and performing a cell reselection procedure, based on a result of the measurement of the at least one frequency [¶0095 reselect based on priority and measuring],
wherein the performing of the cell reselection procedure comprises: 
in case that the at least one frequency is in a serving cell or a priority of the at least one frequency in an inter frequency is equal to a priority of the at least one frequency in the serving cell, performing rank of cells including the at least one measured frequency [¶0092-95, source cell may be the at least one frequency thus in a serving cell and at the top of ranking for the cells, and rank is performed in this case], 
and selecting a cell having a highest number of beams that are greater than a preset threshold value, from among cells having a ranking value within an optimal cell ranking range (rangeToBestCell) from a highest rank value, in case that information about the optimal cell ranking range is configured in the system information [Lu does not teach a range indication in a SIB thus any steps that only occur “when” this value is received do not need support as these are contingent limitations based on the condition of receiving the rangeToBestCell, see MPEPE 2111.04 (II)], 
[Examiner notes it is not clear what a “preset threshold” is and how a beam is “greater than the preset threshold value”, thus this term is unclear and is interpreted as any threshold – see ¶0091-95 measure RSRP or RSRQ of the higher priority cells, wherein a threshold is set for neighbor cell signal quality, measured relative to ThreshX,HighP which is small for non-BL UE see table 5-6, table 2 explaining ThreshX.HighP as a threshold for neighboring cells of higher priority, and ¶0086-92, for non-BL UE this threshold has a non-zero value, thus a threshold is configured, and as this is a contingent limitation conditional on a threshold not being configured, it does not have patentable weight as the reference teaches the alternative condition of the threshold being configured], and wherein the at least one frequency comprises the predetermined NR frequency [¶0092-95 select cell based on ranking measurements and the measurements being for cells above ThresX,HighP for non-BL UE, wherein frequencies are NR frequencies which may have highest priorities ¶0051 considered the predetermined NR frequency as any frequency learned by the UE can be a predetermined frequency]

Regarding claim 2, Lu teaches:
The method of claim 1, wherein the performing of the cell reselection procedure comprises: in case a priority of at least one cell at a new radio (NR) inter-frequency and an inter-radio access technology (RAT) frequency is higher than a priority of a frequency of a serving cell [¶0063, ¶0082-88 NR RATs with reselection parameters, ¶0095 UE determines frequencies with higher priorities at e.g. cell B than current serving cell: Cell A, being inter-frequency and inter-RAT frequencies, ¶0091-93 inter-frequency and inter-RAT]: 
selecting, from among the at least one cell at the NR inter-frequency and the inter-RAT frequency, at least one cell whose signal quality or signal power measured during a preset duration is greater than a first preset threshold value [¶0091-95 measure RSRP or RSRQ of the higher priority cells, wherein a threshold is set for neighbor cell signal quality, measured relative to ThreshX,HighP which is small for non-BL UE see table 5-6, table 2 explaining ThreshX.HighP as a threshold for neighboring cells of higher priority, and ¶0086-92, for non-BL UE this threshold has a non-zero value, and table 5-6 also has a time for reselection Treselection that is short, see also ¶0080 where there is a time interval for evaluation], and performing the cell reselection procedure on the selected at least one cell whose signal quality or signal power measured during the preset duration is greater than the first preset threshold value [¶0088-95 select cell based on ranking measurements and the measurements being for cells above ThresX,HighP for non-BL UE]; 
in case that the priority of the at least one frequency in the NR inter-frequency and the inter- RAT frequency is lower than the priority of the at least one frequency of the serving cell, and a signal quality or signal power of the at least one frequency of the serving cell is smaller than a first threshold value during the preset duration: selecting, from among the at least one cell at the NR inter-frequency and the inter- RAT frequency, at least one cell including the at least one measured frequency whose signal quality or signal power measured during the preset duration is greater than a second threshold value. [[Lu teaches the frequencies that are cited by Examiner for this claim as being of higher priority, thus the exclusive limitation in which they are lower priority is a contingent limitation as these cannot be both higher and lower priority, thus this limitation does not require support in the prior art as it is contingent on the condition of the priority being lower however the cited portion of Lu teaches the scenario of these priorities being higher see MPEPE 2111.04 (II)]].

Regarding claim 4, Lu teaches:
The method of claim 2, wherein, in case that the selected at least one cell is a plurality of selected cells, and a frequency band of highest priority is a NR frequency, the performing of the cell reselection procedure comprises: performing rank of the plurality of selected cells [¶0092-95 select cell based on ranking measurements and the measurements being for cells above ThresX,HighP for non-BL UE, wherein frequencies are NR frequencies which may have highest priorities ¶0051, ¶0053 and the same steps are performed regardless thus NR frequency may have highest priority, ¶0082-84]; determining whether information about an optimal cell ranking range (rangeToBestCell) is configured in received system information [Lu does not teach a range indication in a SIB thus any steps that only occur “when” this value is received do not need support as these are contingent limitations based on the condition of receiving the rangeToBestCell, see MPEPE 2111.04 (II)]; and selecting one of the plurality of selected cells, based on a result of the determining of whether the information about the optimal cell ranking range is configured [¶0091-95 select cell based on ranking]. 

Regarding claim 5, Lu teaches:
The method of claim 4, wherein the selecting of one of the plurality of selected cells, based on the result of the determining of whether the information about the optimal cell ranking range is configured, comprises: in case that the information about the optimal cell ranking range is not configured, selecting a highest-ranked cell of the plurality of selected cells [¶0091-95 select a cell of highest rank and no determination of a range being configured as this is not disclosed as being included thus determined not configured].

Regarding claim 6, Lu teaches:
The method of claim 4, wherein the selecting of one of the plurality of selected cells, based on the result of the determining of whether the information about the optimal cell ranking range is configured, comprises: in case that the information about the optimal cell ranking range configured, selecting a cell of the plurality of selected cells having a highest number of beams that are greater than a preset threshold value, the selected cell being from among a highest-ranked cell and cells whose ranking values are within the optimal cell ranking range [Lu does not teach a range indication in a SIB thus any steps that only occur “when” this value is received do not need support as these are contingent limitations based on the condition of receiving the rangeToBestCell, see MPEPE 2111.04 (II)].

Claims 7-8 rejected under Lu for the reasons disclosed in claim 6 as these are contingent limitations that have no patentable weight and only occur when a rangeToBestCell is configured, thus the prior art supporting the step when the value is not configured results in these limitations being considered contingent limitations see MPEPE 2111.04 (II).

Regarding claim 11, Lu teaches:
[Figure 1, UE 104], to: receive system information including priority information about frequencies [¶0060-62, UE receives system information on frequencies and priorities, see also ¶0077, ¶0084, ¶0089-95 teaching the same steps of receiving parameter sets for frequencies which may be NR], measuring at least one frequency, based on the priority information [¶0095 measure current cell, measure cells of high priority], and perform a cell reselection procedure, based on a result of the cell measurement of the at least one frequency [¶0095 reselect],
wherein the processor is further configured to: 
if the at least one frequency is in a serving cell or a priority of the at least one frequency in an inter frequency is equal to a priority of the at least one frequency in the serving cell, performing rank of cells including the at least one measured frequency [¶0092-95, source cell may be the at least one frequency thus in a serving cell and at the top of ranking for the cells], 
and select a cell having a highest number of beams that are greater than a preset threshold value, from among cells having a ranking value within an optimal cell ranking range (rangeToBestCell) from a highest rank value, if information about the optimal cell ranking range is configured in the system information [Lu does not teach a range indication in a SIB thus any steps that only occur “when” this value is received do not need support as these are contingent limitations based on the condition of receiving the rangeToBestCell, see MPEPE 2111.04 (II)], 
wherein a cell in a predetermined NR frequency is determined to have one beam that is greater than the preset threshold value, if the preset threshold value is not configured for the predetermined NR frequency [Examiner notes it is not clear what a “preset threshold” is and how a beam is “greater than the preset threshold value,” thus this term is unclear and is interpreted as any threshold – ¶0091-95 measure RSRP or RSRQ of the higher priority cells, wherein a threshold is set for neighbor cell signal quality, measured relative to ThreshX,HighP which is small for non-BL UE see table 5-6, table 2 explaining ThreshX.HighP as a threshold for neighboring cells of higher priority, and ¶0086-92, for non-BL UE this threshold has a non-zero value, thus a threshold is configured, and as this is a contingent limitation conditrional on a threshold not being configured, it does not have patentable weight in the event the reference teaches the alternative condition], and wherein the at least one frequency comprises the predetermined NR frequency [¶0092-95 select cell based on ranking measurements and the measurements being for cells above ThresX,HighP for non-BL UE, wherein frequencies are NR frequencies which may have highest priorities ¶0051].

Regarding claim 12, Lu teaches:
The UE of claim 11, wherein the processor is further configured to: if a priority of at least one frequency in a new radio (NR) inter-frequency and an inter-radio access technology (RAT) frequency is higher than priority of the at least one frequency of the serving cell [¶0063, ¶0082-88 NR RATs, ¶0095 UE determines frequencies with higher priorities at e.g. cell B than current serving cell: Cell A, being inter-frequency and inter-RAT frequencies, ¶0091-93 inter-frequency and inter-RAT]: select, from among the at least one cell in the NR inter-frequency and the inter-RAT frequency, at least one cell including the at least one measured frequency whose signal quality or signal power measured during a preset duration is greater than a first preset threshold value [¶0091-95 measure RSRP or RSRQ of the higher priority cells, wherein a threshold is set for neighbor cell signal quality, measured relative to ThreshX,HighP which is small for non-BL UE see table 5-6, table 2 explaining ThreshX.HighP as a threshold for neighboring cells of higher priority, and ¶0086-92, for non-BL UE this threshold has a non-zero value, and table 5-6 also has a time for reselection Treselection that is short, see also ¶0080 where there is a time interval for evaluation], if the priority of the at least one frequency in the NR inter-frequency and the inter- RAT frequency is lower than the priority of the at least one frequency of the serving cell, and a signal quality or signal power of the at least one frequency of the serving cell is smaller than a first threshold value during the preset duration: select, from among the at least one cell at the NR inter-frequency and the inter- RAT frequency, at least one cell including the at least one measured frequency whose signal quality or signal power measured during the preset duration is greater than a second threshold value [[Lu teaches the frequencies that are cited by Examiner for this claim as being of higher priority, thus the exclusive limitation in which they are lower priority is a contingent limitation as these cannot be both higher and lower priority, thus this limitation does not require support in the prior art as it is contingent on the condition of the priority being lower however the cited portion of Lu teaches the scenario of these priorities being higher see MPEPE 2111.04 (II)]].

Regarding claim 14, Lu teaches:
The UE of claim 12, wherein, if the selected at least one cell is a plurality of selected cells, and a frequency band of highest priority is a NR frequency, the processor is further configured to: perform rank of the plurality of selected cells [¶0091-95 select cell based on ranking measurements and the measurements being for cells above ThresX,HighP for non-BL UE, wherein frequencies are NR frequencies of highest priorities ¶0051, ¶0053 and the same steps are performed regardless thus NR frequency may have highest priority, ¶0082], determining whether information about an optimal cell ranking range (rangeToBestCell) is configured in received system information [Lu does not teach a range indication in a SIB thus any steps that only occur “when” this value is received do not need support as these are contingent limitations based on the condition of receiving the rangeToBestCell, see MPEPE 2111.04 (II)], and selecting one of the plurality of selected cells, based on a result of the determining of whether the information about the optimal cell ranking range  is configured [¶0091-95 select cell based on ranking]. 

Regarding claim 15, Lu teaches:
The UE of claim 14, wherein the processor is further configured to: when the information about the optimal cell ranking range is not configured, select a highest-ranked cell of the plurality of selected cells [¶0092-95].

Claims 16-18 rejected under Lu for the reasons disclosed in claim 14 as these are contingent limitations that have no patentable weight and only occur when a rangeToBestCell is configured, thus the prior art supporting the step when the value is not configured results in these limitations being considered contingent limitations see MPEPE 2111.04 (II).

3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (“Lu”) (US 20210176697 A1) in view of Zhang et al. (“Zhang”) (US 20100222060 A1).

Regarding claim 3, Lu teaches: 
The method of claim 2.
Lu teaches reselection but does not teach camping for 1 second however Zhang teaches wherein the cell reselection procedure is performed after at least 1 second has elapsed after the UE camped on the serving cell [¶0070 current carrier for more than 1 second].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu such that the device must be camped on the current cell for more than 1 second. Lu teaches camping but not a threshold time in a current cell however it would have been obvious to modify Lu to teach camping for at least one second as in Zhang who teaches this allows for cell reselection and related measurement actions allowing the WTRY to operating in LTE-A system ¶0007. 

Regarding claim 13, Lu teaches The UE of claim 12.
Lu teaches reselection but does not teach camping for 1 second however Zhang teaches wherein the processor is further configured to perform the cell reselection procedure after at least 1 second has elapsed after the UE camped on the serving cell [¶0070 current carrier for more than 1 second].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu such that the device must be camped on the current cell for more than 1 second. Lu teaches camping but not a threshold time in a current cell however it would have been obvious to modify Lu to teach camping for at least one second as in Zhang who teaches this allows for cell reselection and related measurement actions allowing the WTRY to operating in LTE-A system ¶0007. 

Conclusion
Examiner recommends reciting the configuration of the rangeToBestCell in such a way that it is not contingent on a condition, and further recommends filing an English translation of the foreign priority application, otherwise these claim limitations can be rejected by ETSI TS 138 304 v15.6.0.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200344628 A1 ¶0035.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY L VOGEL/Primary Examiner, Art Unit 2478